  Case: 1:19-cv-00157-HEA Doc. #: 10 Filed: 04/15/20 Page: 1 of 6 PageID #: 55



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

MICHAEL E. COX,                                 )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )             No. 1:19-cv-00157-HEA
                                                )
UNKNOWN BARKER, et al.,                         )
                                                )
               Respondents.                     )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on review of petitioner Michael E. Cox’s amended petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No. 8). Having thoroughly

reviewed the amended petition, and for the reasons discussed below, the petition must be

summarily dismissed for failure to exhaust.

                                          Background

       Petitioner is a pro se litigant currently incarcerated at the Eastern Reception, Diagnostic

and Correctional Center in Bonne Terre, Missouri. At the time this action was initially filed, he

was an inmate at the Scott County Jail in Benton, Missouri.

       On September 6, 2019, petitioner filed a document with the Court titled “Rule 91 Habeas

Corpus,” which was construed as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

The petition named Judge Barker, prosecutors Robert Horack and Tabitha Blakely, and attorney

Amy Lynne Commean as respondents.
    Case: 1:19-cv-00157-HEA Doc. #: 10 Filed: 04/15/20 Page: 2 of 6 PageID #: 56



          In the initial petition, petitioner requested that his “probation sentence of 3 years” be

reversed and thrown out in State of Missouri v. Cox, No. 17SO-CR00959 (33rd Cir., Scott County).1

Specifically, petitioner alleged that he was “forced to take 3 years” because of his attorney’s

advice.

          On November 15, 2019, the Court ordered petitioner to file an amended petition on a Court

form. (Docket No. 7). In the order, the Court noted that upon review of petitioner’s state case, it

appeared that he had been given a suspended sentence of three years, along with five years of

probation, on September 20, 2018. However, at the time petitioner filed his federal action, his

probation revocation hearing was still pending, and had not yet occurred. As such, the Court

observed that his petition appeared to be premature. Nevertheless, petitioner was given thirty days

in which to submit an amended petition, which he has done.

                                            The Amended Petition

          Petitioner’s amended petition is handwritten on a Court form. Sheriff Wes Drury is named

as the sole respondent. Attached to the petition is a copy of a handwritten motion filed in the state

circuit court. The motion is titled “Motion to Reopen/Quash Probation Revocation/Allocution/and

Vacate [and] Set Aside Judgment.” (Docket No. 8-1 at 1). There is also a letter addressed to Judge

Barker titled “Request for Answers.” (Docket No. 8-2).

          In the amended petition, petitioner states that he is challenging his conviction in State of

Missouri v. Cox, No. 17SO-CR00959 (33rd Cir., Scott County). (Docket No. 8 at 1). For his

grounds of relief, petitioner references the attached “Rule 91 Writ of Habeas Corpus” for details.

(Docket No. 8 at 4, 6-7, 9).


1
  Petitioner’s underlying state criminal case was reviewed on Case.net, Missouri’s online case management system.
The Court takes judicial notice of this public record. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (explaining
that district court may take judicial notice of public state records); and Stutzka v. McCarville, 420 F.3d 757, 760 n.2
(8th Cir. 2005) (stating that courts “may take judicial notice of judicial opinions and public records”).

                                                          2
  Case: 1:19-cv-00157-HEA Doc. #: 10 Filed: 04/15/20 Page: 3 of 6 PageID #: 57



        In the attachment, petitioner states that he had a probation revocation hearing on

November 15, 2019. (Docket No. 8-1 at 1). Petitioner was present at the hearing, witnesses were

sworn, and evidence was presented. At the conclusion of the hearing, the matter was taken under

advisement. The attorneys were told to submit memoranda by November 22, 2019, addressing

whether petitioner’s probation should be revoked or reinstated. (Docket No. 8-1 at 2). Petitioner

states that Judge Barker scheduled a court date for November 22, 2019.

       On November 25, 2019, petitioner learned via the legal kiosk that the circuit court had

cancelled the November 22, 2019 hearing. Furthermore, the circuit court ordered petitioner’s

probation to be revoked. Petitioner asserts that this occurred without any further hearing on the

matter, and without petitioner being present.

       Petitioner alleges that the circuit court failed to ask him “fundamental” questions, such as

whether his counsel was ineffective, and did not afford him allocution. (Docket No. 8-1 at 2-3).

As such, he claims that his Fourteenth Amendment rights to due process and equal protection have

been denied. (Docket No. 8-1 at 2).

                                           Discussion

       Petitioner is a pro se litigant who has brought this action pursuant to 28 U.S.C. § 2254,

alleging that his constitutional rights were violated when his probation was revoked and his

suspended sentence executed without him being present in court. Because petitioner has not

exhausted his state remedies, the petition must be denied, and this action dismissed.

   A. Exhaustion

       A petitioner in state custody seeking relief pursuant to 28 U.S.C. § 2254 must first exhaust

available state remedies before pursuing federal habeas relief. Wayne v. Missouri Bd. of Probation

& Parole, 83 F.3d 994, 996 (8th Cir. 1996). See also White v. Wyrick, 651 F.2d 597, 598 (8th Cir.



                                                3
  Case: 1:19-cv-00157-HEA Doc. #: 10 Filed: 04/15/20 Page: 4 of 6 PageID #: 58



1981) (stating that “[i]t is elementary that a § 2254 petitioner must exhaust available state remedies

before he is entitled to relief in federal court”). Exhaustion provides the state an “opportunity to

pass upon and correct alleged violations of its prisoners’ federal rights.” Baldwin v. Reese, 541

U.S. 27, 29 (2004). The exhaustion requirement also prevents disruption of state judicial

proceedings. Rose v. Lundy, 455 U.S. 509, 517 (1982).

       To exhaust state remedies, a petitioner must fairly present his claims in each appropriate

state court. Nash v. Russell, 807 F.3d 892, 898 (8th Cir. 2015). See also Randolph v. Kemna, 276

F.3d 401, 403 (8th Cir. 2002) (stating that petitioner “must give the state courts one full opportunity

to resolve any constitutional issue by invoking one complete round of the state’s established

appellate review process”); and Wayne, 83 F.3d at 998 (stating that “[a]ll that is required to satisfy

the exhaustion requirement is that the federal claims be fairly presented to the state courts in one

full round of litigation”). This requires the petitioner to submit not only the facts, but also the

substance of his federal habeas claim to the state court. Abdullah v. Groose, 75 F.3d 408, 411 (8th

Cir. 1996). Specifically, in order “to satisfy the ‘fairly presented’ requirement, a petitioner is

required to refer to a specific federal constitutional right, a particular constitutional provision, a

federal constitutional case, or a state case raising a pertinent federal constitutional issue.” Barrett

v. Acevedo, 169 F.3d 1155, 1161-62 (8th Cir. 1999). “It follows, of course, that once the federal

claim has been fairly presented to the state courts, the exhaustion requirement is satisfied.”

Vasquez v. Hillery, 474 U.S. 254, 257 (1986).

       Here, petitioner has not established that he has exhausted his state remedies concerning the

revocation of his probation. Review of his criminal case shows that he filed a “Motion to

Reopen/Quash Probation Revocation/Allocution/and Vacate [and] Set Aside Judgment” on

December 2, 2019. Petitioner refers to this motion as a state habeas petition. However, as he



                                                  4
  Case: 1:19-cv-00157-HEA Doc. #: 10 Filed: 04/15/20 Page: 5 of 6 PageID #: 59



acknowledges, the motion has not yet been ruled upon, much less appealed. As such, petitioner

has not yet completed the “one full round of litigation” necessary to satisfy the exhaustion

requirement.

        Pursuant to 28 U.S.C. § 2254, a petitioner may be excused from the exhaustion requirement

if “there is an absence of available State corrective process…or circumstances exist that render

such process ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B). In this

case, there is an available state corrective process. Specifically, petitioner can challenge the

revocation of his probation by filing a writ of habeas corpus. See Green v. State, 494 S.W.2d 356,

357 (Mo. 1973) (stating that “[h]abeas corpus would appear to be the proper remedy” for a prisoner

seeking to have his probation reinstated); and Winegar v. State, 967 S.W.2d 265, 266 (Mo. App.

1998) (explaining that “[r]evocation of probation is not directly appealable…but may be reviewed

by filing a writ of habeas corpus”). Furthermore, while petitioner claims in the petition that the

circuit court “refuse[s] to answer,” he has not presented any facts to demonstrate that

circumstances exist to render the filing of a state habeas petition ineffective to protect his rights.

For the above-stated reasons, petitioner has failed to exhaust his state remedies before filing the

instant action.

    B. Summary Dismissal

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the petitioner

is not entitled to relief. Here, it is plainly apparent that petitioner is not entitled relief because he

has failed to exhaust his state remedies before filing the instant petition. In order to exhaust,

petitioner must complete “one full round of litigation” in order to give the state courts an

“opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.” While



                                                   5
  Case: 1:19-cv-00157-HEA Doc. #: 10 Filed: 04/15/20 Page: 6 of 6 PageID #: 60



petitioner asserts that he has filed a state habeas action, the action has not been ruled upon, and

petitioner has not completed the appellate review process. Therefore, the petition must be denied,

and this action dismissed. See 28 U.S.C. § 2254(b).

   C. Certificate of Appealability

       The Court has considered whether or not to issue a certificate of appealability. In order to

do so, the Court must find a substantial showing of the denial of a federal right. See Tiedeman v.

Benson, 122 F.3d 518, 522 (8th Cir. 1997). “A substantial showing is a showing that issues are

debatable among reasonable jurists, a court could resolve the issues differently, or the issues

deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). Petitioner has not

made such a showing, and the Court will therefore not issue a certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED for failure to exhaust state

remedies. See 28 U.S.C. § 2254(b). A separate order of dismissal will be entered herewith.

IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

Dated this 15th day of April, 2020.




                                                        HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
